— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered February 21, 1986, convicting him of criminal possession of stolen property in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find the defendant’s argument that he was denied the effective assistance of counsel at the suppression hearing to be without merit. A review of the record fails to disclose that the defendant’s representation was not "adequate or effective in any meaningful sense of the words” (People v Droz, 39 NY2d 457, 463). Rather, the representation provided was clearly meaningful as defense counsel vigorously pursued the defendant’s suppression claims, effectively cross-examined the People’s witnesses and argued the law in his client’s best interest (see, People v Baldi, 54 NY2d 137). That his defense was not successful does not lead inevitably to the conclusion that its presentation was fundamentally ineffective (see, People v Baldi, supra, at 146-147).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Lawrence, Kunzeman and Harwood, JJ., concur.